Citation Nr: 9931943	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  95-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
February 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


FINDINGS OF FACT

1.  The appellant's personality disorder is not a compensable 
disability within the meaning of legislation applicable to VA 
benefits.  

2.  The appellant is not a veteran of combat.  

3.  The appellant's claimed inservice, noncombat stressors 
have not been substantiated.  

4.  The appellant does not have a valid diagnosis of PTSD.  

5.  The claim for entitlement to service connection for an 
acquired psychiatric disability, to include PTSD, is not 
plausible.  


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disability, to include PTSD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's contentions are best represented by the 
following:  In a May 1995 statement, he contended that events 
occurring during his active duty service played a role in the 
development of an acquired psychiatric disability.  
Specifically, the veteran asserts that he was hospitalized at 
the base dispensary following an inservice diving accident.  
During this period he fluctuated in and out of consciousness, 
had teeth removed, and received treatment for head, neck, and 
knee injuries.  At a personal hearing in March 1997, his 
spouse testified that after the inservice diving accident, he 
experienced a marked change in behavior.  It was maintained 
that after that incident, he exhibited violent and aggressive 
behaviors.  It is also contended that he suffers from psychic 
trauma associated with his imprisonment at the McGuire Air 
Force Base in 1956.  The veteran claims that punishment 
included solitary confinement, a subsistence diet, and 
physical abuse.  Of record are numerous lay statements from 
relatives and a service comrade supporting his contentions 
regarding diving injuries and abuse while in military prison.  
At a recent examination, the veteran also reported inservice 
exposure to nerve gas.  (Note:  The veteran has not contended 
that he was engaged in combat during service.)  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to be sufficient enough for the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
claims folder would be helpful to an understanding of the 
Board's decision.  



Factual Background

A review of the service medical records (SMRs) shows that 
over the course of his active service, the veteran underwent 
numerous psychiatric evaluations.  Diagnoses resulting from 
these evaluations included schizophrenic reaction, 
dissociative reaction, antisocial personality disorder, 
passive-aggressive reaction, and a chronic character disorder 
(passive aggressive type).  SMRs pertinent to the diving 
accident are of record, but those entries reveal only that he 
fractured his teeth and that the teeth were surgically 
removed.  No further injuries were noted.  The veteran's 
injuries did not require transfer to the base hospital, and 
he was returned to duty after nine days in the dispensary.  
Review of a January 1957 SMR reveals that an examiner did 
note that the veteran received a "special court martial" in 
October 1956 and was confined for three months at the McGuire 
Air Force Base stockade.  

Postservice private and VA records are significant for 
treatment in March 1975 after being electrically shocked.  
Following VA examination in July 1975, the diagnoses included 
passive aggressive personality and anxiety neurosis.  
Additionally, in 1989, it was noted that he struck his 
cervical spine, lumbar spine, and left elbow in a fall from a 
ladder.  Physical examination was normal and magnetic 
resonance imaging of the spine was normal. 

The veteran was evaluated by a private psychologist in May 
1981. It was recorded that the veteran had been electrocuted 
in 1974 and had had problems since that time. In a September 
1991 VA mental health clinical record, there was report of 
organic brain syndrome with dementia secondary to anoxia 
following an episode of electrocution in 1974.  

The veteran also underwent VA neuropsychiatric evaluations in 
May 1994.  The neuropsychiatric report reflects that the 
examiner was of the opinion that the veteran suffered signs 
and symptoms consistent with organic brain syndrome secondary 
to his reported inservice diving accident.  Additional 
psychiatric evaluation resulted in diagnoses of both an 
organic affective disorder and symptoms consistent with post-
traumatic stress disorder (PTSD).  While the organic 
affective disorder was felt to be linked with the inservice 
diving accident, PTSD symptoms were felt to be secondary to 
the "alleged beating" that occurred when the veteran was 
imprisoned during service.  

Upon VA brain examination in May 1994, the examiner noted 
that the veteran's medical history included being exposed to 
nerve gas on several occasions during service with subsequent 
dizziness and frequent falling, as well as possible black-out 
spells.  This eventually resulted in an injury while diving 
which resulted in his unconsciousness.  The examiner noted 
that there was a question in the records as to whether this 
constituted a traumatic injury or an anoxic injury.  
Following this, he had been seen for problems with memory and 
concentration.  He had been bothered with headaches and 
continued to be frustrated with the difficulties involved 
with his memory.  He had undergone neuropsychological 
evaluations and these had been consistent with organic brain 
syndrome and pseudodementia secondary to anoxic brain injury, 
"although, as noted, it [was] difficulty from the record to 
tell if this was all post traumatic or anoxic."  It was also 
noted that he had been electrocuted postservice and that this 
injury had almost been fatal.  His wife reported that he had 
frequent memory lapses, frequent falls, and accidents when he 
attempted to work.  He was bothered by sleep disturbance with 
frequent jerking spells.  It was noted that a computerized 
tomography (CT) scan of the brain in 1987 had been negative.  

Upon physical examination, he was alert and oriented, 
although he had frequent lapses during instruction and 
frequently changed subjects.  He appeared to have difficulty 
concentrating on tasks and became very defensive and 
argumentative with repeated testing.  Cranial nerve 
examination appeared intact with the exception of some 
lateral gaze and nystagmus noted bilaterally.  He had some 
difficulty concentrating and cooperating with this portion of 
the test.  The examiner's assessment was that the appellant 
appeared to have signs and symptoms consistent with organic 
brain syndrome secondary to the diving accident.  In an 
addendum, the examiner noted that the veteran under follow-up 
neuropsychological evaluation in June 1994.  It was that 
examiner's impression that the veteran was in moderate 
confusion state, which caused him to perform in an erratic 
manner on tests.  The impression further states that 
functionally, he was disabled by his confusion, even though 
he could occasionally perform well on some selected tests.  

Additional VA treatment records from 1994 through 1997 
reflect treatment for various disabilities to include 
residuals of a stroke, hypercholesterolemia, right arm 
weakness, coronary artery disease, osteoarthritis, difficulty 
sleeping, and psychiatric symptoms.  

Based on the evidence summarized above, the Board, in a May 
1997 remand decision, requested additional development to 
include the obtainment of service records pertaining to the 
1956 "court martial," treatment records dated subsequent to 
May 1994, and a VA psychiatric examination.  

Records received subsequent to the remand decision included 
additional service records which show a special court martial 
decision from October 31, 1956, in which the veteran was 
sentenced to 60 days at hard labor for failure to go to his 
place of duty and for "expectorating in foodstuffs."  He 
was transferred for confinement on December 4, 1956.  There 
was no mention of solitary confinement in the order.  The 
veteran received an examination and medical board prior to 
discharge from service.  This report indicates that "[a]fter 
being released from the brig, he continued his passive-
aggressive activity to the point where he was placed on the 
sick list for his present hospitalization."  

Service examination in January 1957 showed normal physical, 
neurological, and laboratory findings.  He was reported to be 
well developed and well nourished and in no acute distress.  
He related well through the interview, but was sullen, 
morose, and passive aggressive, with poorly controlled 
hostility.  He was found unsuitable for service and was 
discharged.  

Additional VA examinations were conducted in February 1998.  
A psychiatric examiner reported objective findings that 
facial expressions showed bewilderment, fear, and 
apprehension, halting speech, and difficulty expression 
himself.  The veteran's mood was despondent and apprehensive, 
his affect was flat, and his flow of ideas was restricted and 
constrained.  His judgment was limited, and his concentrating 
and memory were poor.  His insight was not very good.  He was 
suspicious almost to the point of paranoia, with no delusion 
or hallucination, and no suicidal or homicidal thoughts.  His 
orientation to person, place, and time was 'variable."  His 
impulse control was within reason, but sleep was considerably 
difficulty.  The examiner noted that "[g]iven the difficulty 
in interviewing [the veteran], it is hard to tell fact from 
what has not been able to be substantiated."  The interview 
was reported as difficult because the veteran was fearful and 
apprehensive and frequently indicating an inability to 
remember events or maintain concentration.  The examiner 
added:  

Post-traumatic stress disorder well could 
be expected if in fact he has experienced 
neurological results of becoming 
unconscious from the effects of gas, 
later suffering what apparently was a 
serious head injury with unconsciousness, 
following a period of confusion which 
resulted in confinement and possible 
solitary confinement with sensory 
depravation in the face of darkness and 
withholding of food and water with the 
fears of physical mistreatment from the 
Air Force personnel to a Navy person.  
All of these could be complicated by 
later life electrical accident resulting 
in unconsciousness.  

The final diagnoses were organic mental disorder and PTSD.  

Upon VA neuropsychological examination in February 1998, the 
veteran reported a similar history and symptoms.  The 
diagnosis was mood disorder secondary to general medical 
condition/anoxia, formerly known as organic mood disorder, 
depressed, with a history of PTSD.  

In August 1999, the veteran's claim was referred for an 
independent medical expert (IME) opinion.  The expert was 
requested to examine the records and furnish an opinion with 
respect to the following:  

Initially, the reviewing expert is 
requested to provide a clear opinion with 
regard to the current correct 
neuropsychiatric diagnosis applicable to 
the veteran in light of the totality of 
the medical record which begins in 1954.  

Then, the reviewing expert is requested 
to provide an opinion as to whether it is 
it at least as likely as not that any 
current acquired neuropsychiatric 
disability(ies) is/are etiologically 
related to either the veteran's June 1955 
inservice diving accident or 
neuropsychiatric signs and symptoms 
manifest in service, as opposed to his 
1974 post-service electrocution or any 
innate personality disorder.  

The requested IME was conducted by Bruce J. Cohen, M.D., 
associated with the University of Virginia Medical School, in 
October 1999.  Dr. Cohen indicated review of the veteran's 
SMRs, as well as the treatment records and medical 
evaluations of record.  He provided a lengthy and detailed 
history of the veteran's psychiatric complaints.  Dr. Cohen 
indicated that "[g]iven all of the above data, I do not find 
evidence either for an "'Organic brain Injury'" due to his 
diving accident, nor do I find evidence of post-Traumatic 
Stress Disorder due to events that occurred in the course of 
his military experience.  I based this on ... the following:"  

1.  While he currently complains of 
multiple symptoms of PTSD, including 
depression, anxiety, anger, and 
complaints of memory disturbance and 
sleep disturbance, these symptoms are 
nonspecific and can all occur in both the 
general population and in patients with 
other psychiatric disorders.  

2.  Further, in PTSD one would expect 
these complaints to arise acutely and to 
diminish over time.  It is extremely 
unlikely that they would only develop at 
a much later date.  Yet, there is no 
mention of these symptoms in the earlier 
notes.  Rather, his primary complaints in 
earlier visits were of multiple physical 
ailments, typically with an [sic] 
unremarkable psychiatric findings, 
including normal cognitive functioning on 
objective psychological measures.  When 
he did complain of psychiatric symptoms, 
they were related to his physical 
ailments as another source of disability, 
but a secondary one, e.g., anxiety due to 
having to live with chronic pain from 
back injury or electrocution.  

3)  The findings on more recent cognitive 
testing are both inconsistent and very 
nonspecific.  Again, they are present 
more recently but not in past testing 
sessions when he was not pursuing 
litigation that placed his cognitive 
status at issue.  This longitudinal 
course is not consistent with traumatic 
brain.  

4)  A diagnosis of PTSD requires that the 
person has been exposed to a traumatic 
event in which both of the following were 
present: 1) the person experienced, 
witnessed, or was confronted with an 
event or events that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of self 
or others; 2) the person's response 
involved intense fear, helplessness, or 
horror.  While the exposure to nerve gas 
and physical and psychological abuse 
while in solitary confinement would 
qualify as such an event, the 
contemporaneous medical records from that 
time are not consistent with him having 
experienced such events.  

5.  Further, contemporaneous records 
contain no mention of the patient having 
been treated for symptoms of "acute 
Stress Disorder," (ASD) the earliest 
manifestation of PTSD.  About 50% of 
people exposed to the type of severe 
stressor described above will develop 
PTSD symptoms acutely (i.e. ASD).  After 
a period of a few weeks, however, about 
half of them no longer qualify for the 
ASD diagnosis.  Symptoms may persist but 
do not typically worsen in the remainder 
of patients.  These latter patients 
ultimately qualify for the more long-term 
diagnosis of PTSD.  It is extremely rare 
to develop "delayed PTSD) months or 
years after exposure to the trauma 
without there being evidence of the more 
acute syndrome.  When "delayed PTSD" 
does occur, it tends to do so following 
large catastrophic events such as natural 
disasters, rather than after events such 
as assaults.  

Based on the data available to me, it 
does appear that the patient likely 
suffers from a Personality Disorder, with 
chronic Antisocial, Dependent, and 
Histrionic features.  He also appears to 
have a superimposed Somatization 
Disorder.  The latter includes prominent 
psychoneurologic features, unexplained 
pain complaints, urogenital complaints 
(urinary burning, impotence) and 
pseudopsychiatric features (including 
atypical pseudohallucination and grossly 
exaggerated PTSD symptoms such as a 
severe startle response and 
"paranoia").  There is a possibility of 
malingered or factitious illness, but 
based on the current database I would 
have difficulty reaching this conclusion 
to a reasonable degree of medical 
certainty.  In malingering, one would 
expect the same presentation as with 
Somatization Disorder, but the behavior 
is conscious and deliberate, in order to 
avoid work and obtain disability, as 
opposed to unconscious.  

While there is a possibility of a subtle 
component of neuropsychological 
impairment contributing to his emotional 
lability as well his difficulties with 
social judgment and impulse control, 
these neuropsychological findings not 
uncommonly are incidentally found in 
people with the personality features 
described above.  Certainly, his current 
presentation (gross confusion at times, 
bewilderment, and severe cognitive 
complaints) cannot be attributed to a 
head injury during his years in the Navy, 
because by definition one would expect 
such complaints to have been at least of 
equal severity throughout the years since 
his discharge, and there is extensive 
evidence that this is not the case.  


Service Connection 

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  For the showing of a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

Moreover, when a veteran who has served for ninety days or 
more after December 31, 1946, manifests a psychosis to a 
degree of 10 percent or more within one year of separation 
from service, that disorder may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(1998).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of a claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  (In this case, the veteran has 
not alleged that he was engaged in combat.)  Thus, he is 
therefore not entitled to any presumptions arising from such 
status.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1998).  If the claimed stressor is not combat 
related, "the veteran's lay testimony regarding [an] 
inservice stressors is insufficient, standing alone, to 
establish service connection and must be corroborated by 
'credible evidence.'"  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, in certain 
circumstances, lay evidence of in[-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability.  Where the determinative issue involves 
medication causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert denied sub 
nom. Epps. v. West, 118 S. Ct. 2348 (1998).

The Board holds that the veteran has submitted a well-
grounded claim for service connection for PTSD. He has 
provided medical evidence of a current diagnosis of PTSD, his 
lay evidence of inservice traumatic events, and medical-nexus 
evidence generally linking his PTSD to his service. The Board 
will proceed with a merits adjudication of the PTSD claim. 
See Cohen v. Brown, 10 Vet.App. 128 (1997).

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93. 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of 38 C.F.R.; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

Analysis

Review of the medical evidence leads the Board to the 
conclusion that an acquired psychiatric disability linked to 
service or a current clear diagnosis of PTSD is not 
established in the record.  The claims folder was referred to 
an independent specialist in the field of psychiatry for an 
opinion.

Although the veteran was seen during service for psychiatric 
symptoms (variously diagnosed), and postservice examiners 
attributed his psychiatric problems to either his inservice 
head trauma, or as a result of mistreatment while confined 
during service (see various reports to include VA examination 
reports in 1994 and 1998), the Board has determined that the 
evidence, as a whole, does not support a favorable 
determination.  

As to the claim that he has an acquired psychiatric disorder 
due to inservice head trauma, it is conceded that he did 
sustain an injury to his face during service, but 
contemporaneous records do not indicate organic brain damage.  
Moreover, the recent IME's opinion was that the appellant's 
current presentation could not be attributed to a head injury 
as his complaints would have been at least of equal severity 
throughout the years since his discharge, but the evidence of 
record shows no such continuity of symptoms. 

As to the claim that the veteran has an acquired psychiatric 
disorder, to include PTSD, as result of mistreatment while 
confined during service, it is noted that, although he 
apparently was incarcerated, contemporaneous service records 
available for review do not reflect any such physical abuse.  
In fact, service records dated immediately after his military 
imprisonment show him to be in good physical and mental 
condition and contain no evidence of the mistreatment he now 
claims.  Moreover, it was also the IME's opinion that the 
veteran did not have PTSD.  This determination was based, in 
part, on the fact that inservice stressors (exposure to nerve 
gas and physical and psychological abuse while in solitary 
confinement) were not corroborated by the evidence of record. 
Significantly, no evidence has been submitted to corroborate 
the veteran's accounts of an inservice brain damage or 
physical abuse. The lay statements presented on his behalf 
were not based on first-hand knowledge.  

Clearly, the evidence of record in this case is conflicting 
as the record contains opinions that are both favorable and 
unfavorable to the veteran's claim.  While the opinions of 
record favorable to the veteran's claim carry some weight, 
especially in view of the fact that the physicians in those 
cases examined the veteran, the Board accords their opinions 
less probative value that the IME's in light of the fact that 
their written opinions do not indicate that they reviewed all 
of the medical records in formulating those opinions.  In 
this regard, the Board points to 38 C.F.R. § 4.1 (1998), 
which stresses that it is essential, in the examination and 
evaluation of a disability, that the disability be viewed in 
relation to its history.  Thus, the regulations recognize 
that the accuracy and extent of the available history of the 
disability that is available to the examiner will have a 
direct effect on the accuracy and significance of an opinion 
regarding the disability. The report of the May 1994 VA 
examination, for example, specifically notes that the claims 
folder was not available for the examiner's review. The IME's 
opinion is thus given more probative weight in that he (1) 
reviewed the veteran's medical history and based his opinion 
on the entire record; (2) the IME's opinion was a direct 
response to the specific issue in this case upon which 
service connection depends; and (3) the IME provided a 
detailed rationale for his opinion that the veteran had 
personality disorders that were not of service origin, based 
upon his expertise in psychiatry, a medical discipline which 
the Board believes is best qualified to address the etiology 
of the veteran's psychiatric disease.  The statements of 
record which attributed the veteran's current psychiatric 
problems either to inservice head injury, inservice nerve gas 
exposure, or as a result of inservice mistreatment were 
noted, at times, to be based on the unsupported assertions by 
the veteran.  For example, in 1998, it was noted that PTSD 
would be expected if the veteran was actually exposed to 
nerve gas or to mistreatment while confined during prison.  
As determined earlier, however, there is no objective 
evidence in the record that the veteran actually experienced 
these stressors.  

The Board is of the opinion that an etiologic opinion based 
on a review of the chart is entitled to far greater weight 
than an opinion not so supported or a diagnosis that is 
merely the product of a history elicited from the claimant.  
See Wilson v. Derwinski, 2 Vet. App. 16, 20-21 (1991) (an 
opinion relating a current disability to service has more 
probative value when it takes into account the records of 
prior medical treatment so that the opinion is a fully 
informed one); Corry v. Derwinski, 3 Vet. App. 231, 234 
(1992) (Board has a plausible basis to reject a physician's 
"conjecture" that a disability was acquired as a result of 
service where relevant treatment reports dating back a number 
of years were not mentioned by the physician rendering the 
opinion).

The Board is not required to accept doctors' opinions that 
are based upon the appellant's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  See Owens v. 
Brown, 7 Vet. App. 429 (1995) (Board not required to accept 
uncorroborated testimony of claimant as to dental treatment 
during service; Board not bound to accept physicians' 
opinions based on claimant's recitation of events).  See also 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 Vet. App. 229 (1993) 
(holding that the BVA was not required to accept the medical 
opinions of two doctors who rendered diagnoses of post-
traumatic stress disorder almost 20 years after claimant's 
separation from service and who relied on history as related 
by the appellant as the basis for those diagnoses); Heuer v. 
Brown, 7 Vet. App. 379, 386-87 (1995) (to demonstrate 
entitlement to service connection for hearing loss, there 
must be medical evidence indicating a nexus to service, and 
where the condition was noted during service, continued 
symptomatology can aid in establishing service connection).

The Board acknowledges the veteran's (and his wife's) 
opinions with respect to the onset of his psychiatric 
symptoms.  However, while they are competent to describe 
symptoms he might have experienced in service and since 
separation therefrom, they are not competent as lay persons, 
under the law, to render medical diagnoses or to establish an 
etiological relationship between current psychiatric 
manifestations and inservice symptoms.  See Espiritu, supra; 
Grottveit, supra.

In summary, the Board finds that the evidence of record, to 
include service medical records and the conclusions reached 
by the IME, fail to establish that the veteran has PTSD as a 
consequence of military service or any incident therein. The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. §§  1110, 1131, 1154, 5107; 
38 C.F.R. §§  3.303, 3.304.


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

